Case:18-18627-JGR Doc#:57 Filed:08/08/19                         Entered:08/08/19 09:56:48 Page1 of 1



                                  UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF COLORADO

IN RE:                                                                     CASE: 18-18627-JGR

DENNIS K OBDUSKEY                                                          CHAPTER 13


Debtor

                                     TRUSTEE'S OBJECTION TO CLAIM

NOW COMES Douglas B. Kiel, Chapter 13 Trustee and moves for an Order Disallowing claim #4 filed by JAMES
WARE KELLEY (VIA CERTIFIED MAIL).

    The creditor has filed their claim past the bar date . FRBP 3002(c).

Creditor                                                               Claim Amount Date Filed Claim Number
JAMES WARE KELLEY (VIA CERTIFIED MAIL)                                  $229,638.99   7/5/19          4

Wherefore, the Trustee prays for an Order:

    Disallowing claim #4 filed by JAMES WARE KELLEY (VIA CERTIFIED MAIL) in the amount of
$229,638.99.
Dated: August 8, 2019                                     Respectfully submitted,



                                                          /s/ Douglas B. Kiel
                                                          Douglas B. Kiel, Chapter 13 Trustee
                                                          7100 E BELLEVIEW AVE, SUITE 300
                                                          GREENWOOD VILLAGE, CO 80111
                                                          (720)398-4444
